Citation Nr: 0422358	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a mid-to-upper back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant served on active duty from June 1960 to June 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

Pursuant to the appellant's request, in April 2004, a 
videoconference hearing at the RO was held before the 
undersigned who is a Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.  

Issues that had been part of the current appeal, entitlement 
to service connection for hearing loss and entitlement to 
service connection for tinnitus were granted by the RO; 
therefore these issues are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the appellant's enlistment 
examination of June 1960 and separation examination of June 
1964 are negative for any back disabilities.  The veteran 
testified that he was having back complaints at separation, 
but did not want to delay his release from duty.

At the hearing the appellant reported that he hurt his back 
at the United States Marine Corps Air Station on El Toro, 
California.  He reported that he did not have any back 
problems before he entered service.  He reported that while 
he was taking the annual PT test at that time, he had to 
climb a rope and hit the bar, however, he missed the bar, 
fell about 18 to 20 feet and hurt his back.  He reported that 
he was laid up for about a week and that it was real hard for 
him to get around.  He reported that he sought treatment for 
his back one time after he got out of service.  He reported 
that he went to a doctor in 1998 for chest pain and it was 
discovered that he had arthritis in his upper part of his 
back.  

It has been asserted that the arthritis found in his dorsal 
spine is related to the fall.  It is unclear whether his 
private physician made this finding.  Moreover, it does not 
appear that he has been advised that he might provide lay 
statements of people who knew of his back pathology over the 
years.  In view of the provisions of 38 U.S.C.A. § 5107 et 
seq., it appears an examination is indicated.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The appellant is hereby notified that 
if he has friends, family members, or 
fellow service members with knowledge 
of his back pathology during or in the 
years after service, he should solicit 
lay statements from them as to the 
time periods they were aware of the 
pathology and what they observed.  
Such statements should be forwarded to 
the RO.

2.	The RO arrange for a VA examination 
for the veteran to determine the 
current diagnosis or diagnoses of any 
mid-to-upper back disability present 
and whether any current disability 
would be the type reasonably related 
to a fall during active service in 
early 1962 or would more reasonably be 
related to advancing age or other 
cause.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
diagnosed disability was related to 
service.  The claims folder should be 
made available to the examiner for 
review.  If a determination cannot be 
made without resort to speculation, 
that too should be noted in the claims 
folder.

3.	After completion of the requested 
development the RO should review the 
appellant's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The appellant 
and his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




